Per Curiam.

Paragraphs “3”, “6” and “16” of the demand should have been modified rather than vacated in their entirety, as defendant is entitled to be informed as to the particulars of his alleged prevention of plaintiff’s performance and the particulars of plaintiff’s tender of performance and to be furnished with an itemized statement of the damages claimed; and the order appealed from is modified accordingly and, as so modified, affirmed, without costs. The other demands vacated were in most eases improper and in all eases so involved and diffuse as to render compliance unduly burdensome and oppressive. It was not Special Term’s function, nor is it ours, to reframe demands and undertake successive prunings until an acceptable product shall emerge. (Cf. Vicidomini v. State of New York, 21 A D 2d 837.) Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.